Appeal from a decision of the Industrial Board disallowing the claim herein on the ground that the Board had no jurisdiction of the subject matter. Claimant was a longshoreman and a resident of Brooklyn, New York, *838He was injured in the State of New Jersey. The Board found that he was working at a fixed location outside of the State of New York, and hence that it had no jurisdiction in the matter. There is evidence to indicate that each stevedoring job was a separate contract of employment, and that claimant was hired for the work in question at the pier in New Jersey. His employment there was not merely incidental to work that he ordinarily performed in the State of New York. Decision affirmed, without costs. All concur.